DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit the Korean Application No. KR10-2018-0147877, filed 11/26/2018, has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (U.S. 2014/0368304, cited by applicant, previously cited) in view of Hamano (U.S. Patent No. 6,494,968, cited by applicant, previously cited), and Suetsuna (U.S. 2016/0086728, cited by applicant, previously cited). 

Regarding Claim 9, Araki teaches preparing a compressed powder core (paragraph [0063]). Araki teaches press-molding magnetic powder to form a molded product (paragraph [0063]). Araki teaches sintering the molded product (paragraph [0067]). Araki teaches the magnetic powder containing a plate-shaped particle whose aspect ratio defined in relationship (1) is equal to or larger than 4 (paragraph [0014]). Relationship (1) is defined as follows: Aspect Ratio = a length of a long side of the plate-shaped particle/a length of a short side of the plate-shaped particle - Araki teaches “the crystals each have a plate shape in which an aspect ratio (=length/thickness) calculated by dividing the length (maximum diameter) by the thickness is at least 25 or more”. As such, these are considered to be synonymous definitions. The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)). 
However, Araki does not teach converting slurry containing a magnetic raw material into droplets and spraying the droplets onto a rotating plate to prepare plate-shaped particles. Further, Araki does not teach spherical particles having a diameter of 1 µm or smaller and thus does not teach mixing plate-shaped particle and spherical particles. 
Hamano teaches a method for preparing a magnetic powder (abstract). Hamano teaches converting a slurry (i.e., a semiliquid mixture of which the molten alloy of Hamano is considered to read upon) containing magnetic raw material into droplets, and spraying the droplets onto a rotating plate to form plate-shaped particles (column 11, lines 1-14; column 11, line 17; column 
Suetsuna teaches a magnetic powder (abstract) comprising a plate-shaped particle whose aspect ratio defined in relationship (1) is equal to or larger than 4 (paragraphs [0028, and [0032]). Relationship (1) is defined as follows: Aspect Ratio = length of a long side of the plate-shaped particle/length of a short side of the plate-shaped particle - Suetsuna teaches “…the particle aggregates having a shape with an average short dimension of from 10 nm to 2 µm, and preferably from 10 nm to 100 nm, and an average aspect ratio of 5 or more, and preferably 10 or more” (paragraph [0028]). Suetsuna teaches a magnetic powder including a spherical particle (paragraphs [0028], and [0032]) having a diameter of 1 µm or smaller (paragraph [0028]). Suetsuna teaches mixing the plate-shaped particles and spherical particles having a diameter of 1 µm or smaller (paragraph [0084]). Suetsuna teaches these methodologies as enabling high production yield with high stability (paragraph [0026]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Araki with the concepts of Hamano with the motivation of allowing for high efficiency; and the concepts of Suetsuna with the motivation of enabling high production yield with high stability. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna (U.S. 2016/0086728, cited by applicant, previously cited) in view of Hamano (U.S. Patent No. 6,494,968, cited by applicant, previously cited).

Regarding Claim 9, Suetsuna teaches a method for preparing compressed powder core (e.g., “the mixed particles…may be molded by pressing into a sheet form or a pellet form, paragraph [0088], and [0085]) by press-molding to form a molded product (paragraph [0085]). Suetsuna teaches sintering the molded product (paragraph [0086]). Suetsuna teaches a magnetic powder containing a plate-shaped particle whose aspect ratio defined in relationship (1) is equal to or larger than 4 (paragraphs [0028, and [0032]). Relationship (1) is defined as follows: Aspect Ratio = a length of a long side of the plate-shaped particle/a length of a short side of the plate-shaped particle - Suetsuna teaches “…the particle aggregates having a shape with an average short dimension of from 10 nm to 2 µm, and preferably from 10 nm to 100 nm, and an average aspect ratio of 5 or more, and preferably 10 or more” (paragraph [0028]). As such, these are considered to be synonymous definitions. The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)). Suetsuna teaches a magnetic powder including a spherical particle (paragraphs [0028], and [0032]) having a diameter of 1 µm or smaller (paragraph [0028]). Suetsuna teaches mixing the plate-shaped particles and spherical particles having a diameter of 1 µm or smaller (paragraph [0084]).
Hamano teaches a method for preparing a magnetic powder (abstract). Hamano teaches converting a slurry (i.e., a semiliquid mixture of which the molten alloy of Hamano is considered to read upon) containing magnetic raw material into droplets, and spraying the droplets onto a rotating plate to form plate-shaped particles (column 11, lines 1-14; column 11, line 17; column 11, lines 27-35). Hamano teaches this processing route allows for high efficiency (column 4, lines 53-56). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suetsuna with the concepts of Hamano with the motivation of allowing for high efficiency processing. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735